833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Joseph SIMMONS, Plaintiff-Appellant,v.M.L. BROWN, Jr., Sheriff, Horry County Sheriff's Dept., BuckBlack, Horry County Sheriff's Dept., John Doe,Detective, Horry County Sheriff's Dept.,Defendants-Appellees.
No. 87-7256.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Nov. 6, 1987.

John Joseph Simmons, appellant pro se.
O. Allen Alexander, for appellees.
Before DONALD RUSSELL, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying the appellant's Rule 60(b) motion is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Simmons v. Brown, C/A No. 86-931 (D.S.C. June 22, 1987).


2
AFFIRMED.